DETAILED ACTION
In application filed on 07/03/2019, Claims 30-41 are pending. Claims 30-41 are considered in the current office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-41 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gauch et al. (US20100021925A1) 
Regarding Claim 30, Gauch teaches a device for liquid removal in particle-based assay systems comprising:
a)	a chamber (Para 0178, Fig. 2A, ref. 10, referred to as funnel-shaped isolation device) with at least one opening (Annotated Fig. 2A-B) for adding particles, liquids and optionally other materials  and with at least one other opening (Annotated Fig. 2A-B) for removing liquids from the chamber; The claimed “ particles and other materials” are optional. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the openings on the funnel-shaped isolation device (Annotated Fig. 2A-B, ‘as structurally arranged’) to be able to receive the applied Please see MPEP 2114(II) for further details.
b)	a porous or sieve-like membrane (Para 0178, Fig. 2A, ref. 11, referred to as surface e.g. membrane), attached to the chamber (Para 0178, Fig. 2A, ref. 10, ‘funnel-shaped isolation device’) covering the at least one opening (Annotated Fig. 2A-B) for removing the liquid, to prevent the flowing of a liquid out of the chamber when not in contact ( Para 0178, ‘Fig 2B) with a membrane-detachable liquid absorbent pad ( Para 0178, Fig. 2A-B, ref. 14, referred to as  ‘a superabsorbent layer’); The limitation “to prevent the flowing of a liquid…”is interpreted as a method of intended use given patentable weight to the extent of effecting the membrane surface, when arranged structurally  as in the sponge is moved some distance from the membrane, e.g., by a mechanism inside a collector 12 (not visible in the drawing), to prevent the elution buffer in the last stage from being also suctioned through membrane 11 (Para 0178). Please see MPEP 2114(II) for further details. In addition, the claimed limitation “membrane-detachable absorbent pad” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details;
wherein the membrane ( Para 0178, Fig. 2A, ref. 11, referred to as membrane) has pores or holes (Abstract, ‘porous membranes’; Para 0086, 0097) with a diameter that is smaller than the particle diameter of the particles used in the assay (Para 0096, ‘surface (‘pore size’) of the membrane is preferably chosen so that all the nucleic acids contained in the solution can be bound to the membrane); wherein the membrane (Para 0178, Fig. 2A, ref. 11) is made from a non-absorbent polymer (Para 0126, ‘polymer’; Para 0023, 0130, polymer materials that are hydrophobic, for instance ‘polypropylene’…; ‘polypropylene is inherently non-absorbent’); and
c) a liquid absorbent pad (Para 0178, Fig. 2A-B, refs. 13, 14, referred to as sponge-like material, a superabsorbent layer’) that can be attached to (As structurally arranged. Figs. 2-5) and detached (As structurally arranged. Figs. 2-5) from the outer side of the membrane not facing the inner chamber detached (As structurally arranged. Figs. 2-5). 
d) two support posts holding the membrane in suspension (Annotated Fig. 2B).

    PNG
    media_image1.png
    1038
    1105
    media_image1.png
    Greyscale

Gauch, Annotated Fig. 2A-B

Regarding Claim 31, Gauch teaches the device according to claim 30 wherein a liquid can be removed from the chamber (Para 0178, Fig. 2A, ref. 10, ‘funnel-shaped isolation device’) by vertical flow. The limitation “liquid can be removed from the chamber by vertical flow” is interpreted as a method of intended use given patentable weight to the extent of effecting the openings on the funnel-shaped isolation device (Annotated Fig. 2A-B, ‘as structurally arranged’) for the liquid to be suctioned up upon the application of the elution buffer (Para 0178), which are usually carried out with disposable tips prevent contamination of the samples. Please see MPEP 2114(II) for further details; and the at least one opening (Annotated Fig. 2A-B, ‘as structurally arranged’; Para 0178, ‘above in the direction of the arrow’; Para 0179, Fig. 3b,  ‘eluate can be removed from above’) for adding reagents (Para 0175 , ‘an elution buffer is dispensed into the isolation devices’) is on top (Para 0178, ‘above in the direction of the arrow’) or at an upper section of the chamber (Annotated Fig. 2A-B, ‘as structurally arranged’; Para 0179, Fig. 3b, ‘eluate can be removed from above’). 
The limitation “or at an upper section” is interpreted as optional; and the at least one other opening Annotated Fig. 2A, ‘as structurally arranged’ for removing liquids from the chamber is at the bottom or at a lower section of the chamber Annotated Fig. 2A-B, ‘as structurally arranged’. The limitation “for removing liquids” is interpreted as a method of intended use given patentable weight to the extent of effecting the isolation device to allow lysis buffer to pass through the surfaces in the isolation devices (Para 0175). Please see MPEP 2114(II) for further details; or wherein the flow of a liquid through the membrane is a passive flow after contact with the absorbent pad or wherein 
The limitation “or wherein the flow of a liquid through the membrane is a passive flow after contact with the absorbent pad or wherein the membrane becomes permeable for the liquids upon contact with the liquid absorbent pad” is interpreted as optional. 
Regarding Claim 32, Gauch teaches the device according to claim 30 wherein the chamber (Para 0178, Fig. 2A, ref. 10, ‘funnel-shaped isolation device’) is a reaction chamber (Para 0178, Fig. 2A, ref. 10, ‘funnel-shaped isolation device’; Surface (11) located at the bottom of isolation device (10); Para 0042, 0049, 0057; Para 0139, ‘reaction is carried out on membrane’) for performing a chemical or biochemical reaction in a liquid. This limitation “for performing a chemical or biochemical reaction in a liquid” is interpreted as a method of intended use given patentable weight to the extent of effecting the surface of the isolation device to allow the nucleic acids to be subjected to chemical reactions (Para 0042, 0049, 0053-0060). Please see MPEP 2114(II) for further details.
Regarding Claim 33, Gauch teaches the device according to claim 30 wherein the membrane (Para 0178, Fig. 2A, ref. 11) is a microporous membrane (Para 0017, 0126, ‘microporous separating layer’) 
Regarding Claim 34, Gauch teaches the device according to claim 30 wherein the membrane prevents the liquid from flowing from the chamber with a hold-up time of 
Regarding Claim 35, Gauch teaches the device according to claim 30 wherein the membrane is selected from polycarbonates, polyamides, modacrylic copolymers, styrene-acrylic acid copolymers, polysulfones (Para 0130), polyvinylidene fluoride, polyvinylfluoride, polychloroethers, thermoplastic polyethers, acetal polymers, polyacrylonitrile, polymethyl methacrylate, poly n-butyl methacrylate, polyurethanes, polyimides, polybenzimidazoles, polyvinyl acetate, aromatic and aliphatic polyethers, cellulose esters, epoxy resins, polyethylene, polypropylene, porous rubber, poly(ethylene oxides, polyvinylpyrrolidones, poly(vinyl alcohols), poly(sodium styrenesulfonate) , polyvinylbenzyltrimethyl-ammonium chloride, poly(hydroxyethyl methacrylate), poly(isobutyl vinyl ether), polyisoprenes, polyalkenes, ethylene vinyl acetate copolymers, polyamides, and polyurethanes.
Regarding Claim 36, Gauch teaches the device according to claim 30 wherein the absorbent pad (Para 0220, ‘absorbent household sponge’; Para 0178, ‘Para 0178, ‘Alternatively, layer 14 may also contain a material which is chemically able to react with water, e.g., acrylate) is made from a hydrophilic material (Para 0220, ‘was moistened 
 Regarding Claim 37, Gauch teaches the device according to claim 30 wherein the particle based assay is preparative or analytical bioassay (Abstract, Para 0266, ‘PCR’;   Para 0268; Para 0175, 0186 where cells containing nucleic acids are “natural particles”). 
Regarding Claim 38, Gauch teaches the device according to claim 30 wherein the particle (Para 0126-0127, ‘comprises a layer of particles and/or a granulate as well as fibers such as silica gel fleece’; the surface/membrane comprise of particles.) is optionally functionalized. The claimed “optimally functionalized is interpreted as optional, and is selected from silica particles (Para 0192, Table 1; surface/membrane comprising of particles is silica membrane’; Para 0193, 0202, 0205), polymeric particles, magnetic or superparamagnetic particles.
Regarding Claim 39, Gauch teaches the device according to claim 30 wherein the particles are deposited on the membrane (Para 0125-0127, ‘the concept of surface furthermore also comprises a layer of particles and/or a granulate as well as fibers such as silica gel fleece; the surface/membrane comprise of particles.) or on the chamber inner walls. The claimed “or on the membrane” interpreted as optional. 
Regarding Claim 40, Gauch teaches an array of devices (Para 0108, 0173, 0179, ‘multi-isolation devices may be used in the form of commonly available "multi-well" 
Regarding Claim 41, Gauch teaches the array according to claim 40 wherein the array consists of a well plate (Para 0108, ‘multi-isolation devices may be used in the form of commonly available "multi-well" devices with 8, 12, 24, 48, 96 or more single isolation wells) wherein the membrane is attached to the bottom of the well plate by adhesive, double-sided tape, polydimethylsiloxane (PDMS) or thermal bonding of the membrane to the plate bottom or wherein the membrane is a polycarbonate membrane with micrometer-size holes ( Para 0214, Table 5, ‘Hydrophilic polycarbonate’,  with pore size 0.01µm). The claimed “the membrane is attached to the bottom of the well plate by adhesive, double-sided tape, polydimethylsiloxane (PDMS)” or “thermal bonding of the membrane to the plate bottom” is interpreted as optional. 

Response to Arguments
Applicant’s arguments, see Page 7, filed on 11/03/2021, with respect to U.S.C. §102 of claims 30-41 are fully considered but they are not persuasive.   
Applicant argues: 
(In contrast, Gauch discloses the membrane being fastened to a grid support (see, for example, paragraph [0151] of Gauch). Further, Gauch discloses such supports can be found in commercially available membranes, which are commonly placed on polypropylene grid as mechanical support and fixed in a plastic column with a ring (see, for example, paragraph [0187] of Gauch
Hence, Gauch does not disclose the feature of having two support posts to hold the membrane in suspension, which is required in the claimed device. Thus, the device as claimed in amended independent claim 30 and its dependent claims is not anticipated by Gauch…
Overall, there is no suggestion or teaching in Gauch that the device has two support posts holding the membrane in suspension for the purpose of reducing contamination. Hence, Gauch does not motivate or teach one of ordinary skill in the art to modify the device of Gauch to arrive at the claimed combination of elements. Thus, claim 30 and its dependent clain1s are further not obvious in view of Gauch.
Any dependent claims not mentioned above are submitted as not being obvious, for at least the same reasons given above in support of their base claims).

Applicant’s arguments with respect to independent claim 30 has been considered and Examiner respectfully disagrees.  

Given the above arguments, Examiner suggests to Applicant for include additional technical features that will structurally distinguish the Applicants’ invention from that of Gauch. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797